Title: [To Thomas Jefferson from Steuben, ca. 4 May 1781]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas


[Camp Bottom’s Bridge, ca. 4 May 1781. In a letter to Major Lomagne, replying to an urgent appeal for forage, Steuben wrote: “Orders are given to provide Forage and Provision for your Corps and a good Pasture to refresh the Horses. I have wrote to the Governor to procure the necessary Cloathing for the men whilst in Quarter. What may be necessary for the Campaign must not be furnished till the Corps are ready to take the field. … I give you permission to go to Philadelphia and to the Commander in Chief to represent the State of your Corps” (Dft, Steuben to Lomagne, 4 May 1781, NHi). Steuben’s letter to TJ has not been found, but see note to Steuben to TJ, 17 Apr. 1781.]
